Citation Nr: 1107555	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-34 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for an innocently acquired 
psychiatric disorder to include post traumatic stress disorder 
(PTSD).

2. Entitlement to service connection for a claimed skin disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1973.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and January 2006 rating 
decisions of the RO.  

In a January 2008 decision, the Board reopened the claim of 
service connection a skin condition and remanded that matter and 
the claim of service connection for PTSD to the RO for additional 
development.  

The issue of service connection for an innocently acquired 
psychiatric disorder to include PTSD is addressed in the REMAND 
portion of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The currently demonstrated skin disorder diagnosed as mycosis 
fungoides is shown as likely as not to have had its clinical 
onset while the Veteran was on active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the skin 
disability manifested by mycosis fungoides is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).   



REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time. 


Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

A continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004; see also Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  



Analysis

The Veteran asserts that he developed a skin disorder in service.  
He reports having a rash all over his body since service.  See 
the August 2010 VA examination report.  

The Veteran is competent to testify as to observable symptoms 
such as a skin rash.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
This is competent evidence of a continuity of symptomatology in 
service and following service.

The service treatment records do not document complaints or 
diagnosis of a skin disorder.  However, the Board notes that only 
the Veteran's enlistment examination report and a treatment 
record are associated with the claims folder.  In August 1973, 
the National Personnel Records Center (NPRC) indicated that all 
available records were sent to the RO.  

While the limited service treatment records do not document signs 
or symptoms of a skin rash, the Board does find the Veteran's lay 
statements to be credible in this case.  

The record shows that the Veteran filed a claim of service 
connection for a skin disorder on August 3, 1973, after he 
separated from service.  He reported that he had a skin rash in 
November 1971.  A VA examination was scheduled, but he failed to 
report and his claim was denied.  

The August 2010 VA examination report indicates that the Veteran 
reported having had a rash over much of his body for 30 years 
that began when he was serving in the Marine Corps.  An 
examination revealed 1 to 7 centimeter, irregularly bordered 
hypopigmented patches distributed over most of the trunk, arms, 
legs and buttocks.  A biopsy was performed.  

The impression was that of hypopigmented mycosis fungoides based 
upon a biopsy in 2004 showing early intraepithelial lymphocytes 
and classic distribution.  

The examiner opined that it was less likely than not that the 
current skin disorder had its onset during active service.  The 
examiner indicated that the skin disorder was not documented in 
the service treatment records or until 2004.  

The Board finds that the VA medical opinion to be of limited 
probative value since it is based on the lack of contemporaneous 
medical evidence.  The Board in this regard cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331 (2006).   

There is competent lay evidence and medical evidence that tends 
to show that the skin disorder has been present since service.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the current skin disorder as 
likely as not had its clinical onset during the Veteran's period 
of active service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for mycosis fungoides is warranted.  



ORDER

Service connection for mycosis fungoides is granted.  


REMAND

The Court has held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In this case, the record shows diagnoses of 
major depression, psychosis not otherwise specified, and anxiety 
disorder in addition to the claimed PTSD.

In a September 2004 rating decision, the RO denied service 
connection for PTSD.  The RO did not consider whether service 
connection was warranted for the other psychiatric disorders.  

The Board finds that in accordance with Clemons v. Shinseki, 23 
Vet. App. 1 (2009), VA must consider in the instant case whether 
the Veteran has any psychiatric disability, including PTSD, that 
is etiologically related to his military service. 

The Veteran in this regard should be afforded an opportunity to 
submit additional medical records that tend to relate the onset 
of any innocently acquired psychiatric disorder to his period of 
active service.  

The Veteran is shown to have received treatment for his 
psychiatric disorders with the VA healthcare system.  The VA 
records dated from 2004 to September 2010 are on file.  The RO 
should obtain any outstanding treatment records from VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).

Lastly, the Board finds that another attempt should be made to 
obtain complete copies of all service treatment records.  The 
last attempt was made in 1973.  In the April 2004 application, 
the Veteran stated that he had received treatment for PTSD at a 
Naval Hospital in Groton, Connecticut.  The Board finds that the 
RO should search for the in-service inpatient treatment records 
and all outstanding service treatment records.    

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain all 
non-VA medical records referable to his 
treatment any innocently acquired 
psychiatric disorder since service.  The 
letter should request sufficient 
information to identify the health care 
providers, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, the RO should 
request legible copies of all pertinent 
clinical records that have not been 
previously obtained, and incorporate them 
into the Veteran's claims file.  

The letter also should inform the Veteran 
that he may submit medical evidence to 
support of his claim of service connection.    

2.  The RO also should obtain any 
outstanding clinical records referable to 
treatment received by the Veteran for any 
innocently acquired psychiatric disorder 
from VA since September 2010.  These should 
be incorporated into the Veteran's claims 
file.

3.  The RO should contact the National 
Personnel Records Center and request a 
search for complete copies of the Veteran's 
service treatment records.  A search should 
also be made for the Veteran's in-service 
inpatient/clinical records dated in 1972 
from the Naval Hospital in Groton, 
Connecticut showing treatment for a 
psychiatric disorder.  

4.  The RO then should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
innocently acquired psychiatric disorder.  
The claims folder, including a copy of this 
REMAND, must be made  available to and 
reviewed by the examiner.  

All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should report all 
current diagnoses.  

If a diagnosis of PTSD is rendered based on 
examination, the VA examiner must identify 
a specific in-service stressor that was 
sufficient to meet the diagnostic criteria.   
If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  

The VA examiner should express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any innocently acquired psychiatric 
disability had its clinical onset during or 
was due to an event or incident of the 
Veteran's period of active service.  The 
examiner should provide a complete 
rationale for any opinion rendered.  

5.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


